Citation Nr: 0617719	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  03-23 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran had active duty from February 1970 to November 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The reopened claim of service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  


FINDINGS OF FACT

1.  By unappealed rating decision dated in June 2001, and of 
which the veteran was apprised of his rights to appeal, the 
veteran's petition to reopen a previously denied claim of 
service connection for PTSD was denied.    

2.  Evidence submitted since the unappealed June 2001 RO 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant 
of evidence previously considered, and raises a reasonable 
possibility of substantiating the previously denied claim.  


CONCLUSION OF LAW

The criteria for reopening a June 2001 RO decision to deny a 
reopened claim of service connection for PTSD are met.  
38 U.S.C.A. §§ 5013, 5103A, 5104, 5107, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.159, 3.160, and 
20.1103 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Notify and to Assist  

Prior to proceeding with an examination of the merits of the 
appeal, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to a 
petition to reopen a claim of service connection for PTSD.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

VA law and regulations provide that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VA also must provide a 
medical examination or obtain a medical opinion when such 
evidence is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that the VA's duty to assist, at 38 U.S.C. § 
5103(a), includes providing notice to a claimant of the VA's 
duty to assist, before the initial unfavorable agency of 
original jurisdiction (AOJ) decision (i.e., that of the RO) 
on a claim for VA benefits.  The veteran raises a November 
2001 petition to reopen a claim of service connection for 
PTSD, which was denied by an RO decision of January 2003.  
Notice of the Veterans Claims Assistance Act of 2000 (VCAA) 
and the VA's duty to assist were issued to the veteran in 
December 2001, prior to a January 2003 RO decision, and in 
March 2005, prior to a January 2006 supplemental statement of 
the case (SSOC).  Accordingly, any defect with respect to the 
timing of the notices was harmless error.  


In Pelegrini, it was also observed that VA must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims.  The Court 
also held that 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(b) 
require notice of five elements of a claim of service 
connection, which are: (1) veterans status; (2) the existence 
of a disability; (3) a connection between the veteran's 
service and the disability at issue; (4) the degree of 
disability; and, (5) the effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the Court held in part that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  It further held that VA must, in the context 
of a claim to reopen, look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  

The VCAA notices of record do not strictly comply with the 
ruling in Kent, but the facts of this case indicate that any 
such defects were not prejudicial.  The veteran was advised 
of what evidence he was expected to provide-information 
regarding his claimed PTSD stressors, the central and 
controlling matter on appeal.  Additionally, in the decision 
below, the Board reopens the veteran's claim for service 
connection for PTSD, and therefore, regardless of whether the 
requirements of the VCAA have been met in this case, no harm 
or prejudice to the appellant has resulted.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. 
Principi, 17 Vet. App. 412 (2004); Bernard v. Brown, 4 Vet. 
App. 384 (1993); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); VAOPGCPREC 16-92; 38 C.F.R. § 20.1102 (2005) 
(Pertaining to harmless error).  
The Merits of the Claim 

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d) 
(2005).  

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

In Hodge, the United States Court of Appeals for the Federal 
Circuit (CAFC) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id, at 1363.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (199); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F. 3d 1380, 
1383 (Fed. Cir. 1996).  

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
was changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (38 C.F.R. § 3.156(a)).  This change in the law is 
applicable to claims filed after August 29, 2001, the 
effective date of the amendment.  As the veteran's petition 
to reopen a claim was filed in November 2001, the new 
criteria apply in this case.  

As amended, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2005).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim.  
See Anglin v. West, 203 F. 3d 1343, 1345-1346 (Fed. Cir. 
2000) (upholding the first two prongs of the Cohen new and 
materiality test while defining how materiality is 
established (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  See 38 C.F.R. 
§ 3.304(f).  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 
3.304(f)(1); Pentecost v. Principi, 16 Vet. App. 124 (2002) 
(The veteran's presence in areas of documented combat, when 
verified, is sufficient evidence to find that he was exposed 
to a combat stressors, even without the explicit 
documentation of his participation in a specific historic 
event).  

After an informal claim of service connection for PTSD was 
denied in a November 1992 RO decision for failure to report 
for a VA PTSD examination, an April 1993 RO decision denied 
an original formal claim of service connection for PTSD on 
the basis that the veteran had not submitted PTSD stressor 
information of sufficient detail so as to allow for its 
verification, as required by law.  38 C.F.R. § 3.304(f).  

An unappealed September 1995 RO decision and an unappealed 
March 1999 RO administrated decision found that no new and 
material had been submitted to reopen the claim of service 
connection for PTSD on the same basis.  The March 1999 RO 
administrative decision became final when no NOD was received 
within one year of the May 4, 1999 issuance of a notice of 
the RO decision.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. 
§§ 20.200 and 20.302(b);  See Roy v. Brown, 5 Vet. App. 554, 
556 (1993).  Similarly, an unappealed December 2000 RO 
decision denied a reopened claim of service connection for 
PTSD, and an unappealed June 2001 RO decision denied a 
reopened claim of service connection for PTSD when the 
veteran failed to report for a VA examination.  The RO's June 
2001 decision is not subject to revision on the same factual 
basis and is final as a matter of VA law.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.  

The evidence of record at the time of the June 2001 RO 
decision included the veteran's service medical, but not 
personnel, records, post-service VA and private medical 
records, and the veteran's statements regarding several PTSD 
stressors.  Service medical and discharge records establish 
the veteran's service in the Republic of Vietnam (Vietnam) 
from February 15, 1971 to November 25, 1971.  His military 
specialty was that of a truck master, and he claimed to have 
been assigned to the 120th Transportation Company located in 
Binh Thuy, Vietnam.  In an October 1992 statement, the 
veteran described being subject to sniper fire and road 
mines, running over civilians, and seeing a fellow serviceman 
killed, all while hauling "highly explosive" fuel in a 
large military truck convoys traveling throughout enemy 
territory of the Vietnam delta and Cambodia.  At that time, 
the veteran indicated that he was unable to provide more 
detailed information, including the dates and names of 
victims, regarding the PTSD stressors.  

VA hospital and out-patient medical records dated from March 
1988 show treatment for PTSD based upon the veteran's 
reported Vietnam experiences, as well as marijuana and 
alcohol abuse, and an undocumented history of a head injury 
sustained in a motor vehicle accident in 1986.  The veteran 
is shown to have had VA psychiatric hospitalizations for PTSD 
in March 1988, December 1990 and April 1992.  

Since the time of the last final June 2001 RO decision, the 
VA RO has received copies of the veteran's service personnel 
file, additional VA treatment records and examination 
reports, and a fellow serviceman's (buddy) statement, 
authored by  R.E.G.  

The service personnel records show that the veteran was in 
Vietnam from February 1971 to February 1972; he participated 
in one unnamed campaign; and that he was assigned to the 
120th Transportation Company.  A document of record, 
apparently generated by the U.S. Army, indicates that the 
120th Transportation Company was a "combat unit" serving in 
Vietnam.  In a January 2001 PTSD questionnaire statement, and 
a December 2000 VA Report of Contact, the veteran asserts, 
for the first time, that he as shot and wounded while 
performing duties associated with a  truck convoy; that he 
was treated at the 3rd Surgical Hospital at Binh Thuy; and 
that he was subject to mortar fire at a location he 
identified as "Rach Jaw" near the "French port."  The 
veteran also claims that on his last convoy in Vietnam a 
fellow serviceman who was driving the lead truck was killed 
by sniper fire.  

A January 2002 VA PTSD examination report provides a 
diagnosis of PTSD, with secondary dysthymia, alcohol abuse in 
remission, and marijuana abuse in partial remission.  As 
noted by the RO decision on appeal, this report includes the 
examiner's notation that there were no independent means of 
verifying the veteran's "very vague" PTSD stressors.  
However, the report also includes the notation that the 
veteran's alcohol and marijuana abuse began in Vietnam, and 
the medical opinion that the veteran appears to have PTSD 
symptoms which are, "related to [his] Vietnam experience."  
The report inaccurately indicates that the veteran had no 
prior psychiatric hospitalizations.  See VA psychiatric 
hospitalization reports of March 1988, December 1990 and 
April 1992.  

A November 2002 VA psychiatric evaluation demonstrates 
provisional diagnoses of PTSD and depression based upon a 
reported Vietnam history, as well as a possible personality 
disorder, with notation that the veteran's alcohol and 
marijuana abuse, "appear[] understandable from this 
context."  

In April 2003 the veteran provided additional PTSD stressor 
information, and in August 2004, the veteran's representative 
specifically requested verification that a fellow serviceman 
was killed by sniper fire during the veteran's last truck 
convoy while in Vietnam.  In an April 2004 statement, the 
veteran identified the name (R.E.G.) of a fellow serviceman 
who could attest to the combat or near-combat conditions of 
the truck convoys and subsequent clean-up of the dead bodies 
of civilians run over by their trucks.  In January 2006, the 
veteran submitted the lay statement of R.E.G. attesting to 
the veteran being subject to sniper fire during his truck 
convoys.  

The Board finds that the above evidence is new and material 
evidence sufficient to reopen the claim of service connection 
for PTSD.  The above evidence was not previously before the 
RO in June 2001, it relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the previously denied claim.  
38 C.F.R. § 3.156(a).  Additional PTSD stressor information 
has been provided, both the veteran's service personnel 
records and the buddy statement of R.E.G. support the 
veteran's prior PTSD stressor statements, and the veteran is 
shown to have been with the 120th Transportation Company-a 
combat unit.  Accordingly, the Board finds that new and 
material evidence has been submitted, and the claim of 
service connection for PTSD is reopened.  


ORDER

New and material evidence has been received and the claim of 
service connection for PTSD is reopened.  


REMAND

The veteran's claim of service connection for PTSD has been 
denied on the basis that there is insufficient information to 
allow for any attempt at a corroboration of his claimed 
combat-related PTSD stressors.  Newly received evidence shows 
that the veteran was assigned to a combat unit-the 120th 
Transportation Company.  Additionally, sufficient PTSD 
stressor information is now of record to warrant an attempt 
at verification of the veteran's presence in areas of 
documented combat, even though the veteran's participation in 
any particular event may not be verifiable.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  Additionally, medical 
evidence of record indicates a possible link between the 
veteran's PTSD and the unverified conditions of his service 
in Vietnam.  

The VBA-AMC should request and obtain a unit history, morning 
reports, and Combat Operations After Action Reports (COAARs) 
for the 120th Transportation Company, for February 15, 1971 
through November 25, 1971, such as might corroborate or 
verify any of the veteran's accounts, including: (1) R.E.G.'s 
service with the veteran as a truck master with the 120th 
Transportation Company in 1971; (2) the killing of a truck 
convoy driver (possibly the lead truck) by enemy sniper fire 
during the veteran's last convoy, with the date of the last 
convoy presumably in September, October or November, 1971; 
(3) a mortar attack of the veteran's military convoy at Rach 
Jaw, near the French port, with verification of the veteran's 
presence in that convoy or any other convoy during which a 
serviceman was killed by enemy fire; and, (4) the nature of 
any treatment received by the veteran at the 3rd Surgical 
Hospital at Binh Thuy, with copies of any available hospital 
records.  The VBA-AMC must seek to obtain copies of any 
available hospital records regarding the treatment of the 
veteran at the 3rd Surgical Hospital at Binh Thuy, from 
February 1971 to November 1971.  

A clarifying VA psychiatric/PTSD examination may be directed 
by the RO/AMC, if appropriate and necessary to an 
adjudication of the claim.  

Thus, this matter is REMANDED for the following actions:  

1.  The VBA-AMC will contact the veteran 
and direct that he submit any evidence in 
his possession which is potentially 
probative of his claim of service 
connection for PTSD, which is presently 
not of record, including all medical 
evidence.  

Through this remand, and by the VBA-AMC, 
the veteran will be advised that it is 
his responsibility to provide a 
comprehensive account of his stressors, 
to include the approximate dates within a 
60 day time frame (e.g., May through July 
1968),  locations, involved units, names 
of casualties, and any other data.  

2.  Upon receipt of the veteran's 
response, or after a reasonable period of 
time established by the VBA-AMC, the VBA-
AMC will contact the National Personnel 
Records Center (NPRC), and request all 
available hospital records regarding the 
treatment of the veteran at the 3rd 
Surgical Hospital at Binh Thuy, from 
February 1971 to November 1971.  

3.  Thereafter, the VBA-AMC should send a 
copy of the veteran's October 1992, April 
2003, August 2004 and April 2005 PTSD 
stressor statements, his January 2001 
PTSD Questionnaire reply, his service 
discharge document, and his service 
personnel records, to U.S. Army and Joint 
Services Records Research Center (JSRRC) 
at 7701 Telegraph Road, Kingman Building, 
Room 2CO8, Alexandria, VA  22315-3802, 
for verification of any of the following: 

(1) R.E.G.'s service with the 
veteran as a truck master with the 
120th Transportation Company in 
1971; (2) the killing of a truck 
convoy driver (possibly the lead 
truck) by enemy sniper fire during 
the veteran's last convoy, with the 
date of the last convoy presumably 
in September, October or November, 
1971; and (3) a mortar attack of the 
veteran's military convoy at Rach 
Jaw, near the French port, with 
verification of the veteran's 
presence in that convoy or any other 
convoy during which a serviceman was 
killed by enemy fire.  

4.  If a PTSD stressor is verified as a 
result of the requested development, the 
VBA-AMC should  consider whether a 
further VA psychiatric or psychological 
examination should be conducted.  

5.  Thereafter, the VBA-AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA-AMC 
should review the requested verification 
of PTSD stressors has been completed, and 
that all actions taken are responsive to 
and in complete compliance with the 
directives of this remand and if they are 
not, the VBA-AMC should implement 
corrective procedures.  

6.  Thereafter, the VBA-AMC should 
readjudicate the claim of service 
connection for PTSD on a de novo basis-
specifically to include consideration of 
all of the evidence of record.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a SSOC as to the issue of 
entitlement to service connection for 
PTSD with reasons and bases for the 
decision.  The veteran and his 
representative should be given an 
appropriate opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if in order.  No action is required on 
the part of the veteran or his representative until further 
notice is received.  By this action, the Board intimates no 
opinion as to the ultimate disposition warranted in this 
case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


